DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 17, 2019 & November 4, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-23, 26-28, 30 & 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz [US 2016/0227927].  Goetz teaches of a movement assembly (fig. 1) for a movable furniture part {drawer}, comprising: a push-out assembly (shown in fig. 2) including: a housing (viewed as the combined parts of (10 & 26) including a guide track (6); a guide element (3) guided on the housing; an energy reservoir (one of the (13)) configured to displace the guide element from a parked position to an ejection position relative to the housing; and a switching piece (shown as (14), but identified as (4)) connected to the guide element and displaceable relative to the guide element, the switching piece including a switching piece guide structure (5) guided in the guide track of the housing.  As to Claim 18, the push-out assembly further includes a slider (32) configured to displace the guide element over at least part of a travel from the ejection position toward the parked position of the guide element.  As to Claim 19, the guide element and the slider are displaceable together relative to the housing.  As to Claim 20, the housing includes a guide (40); and the slider includes at least one guide piece (end piece) received in the guide of the housing.  As to Claim 21, the slider includes a protruding switching extension (viewed as the opposite end piece).  As to Claim 22, the housing includes two oppositely disposed guides ((40) on both inner sides of (10 & 26)); and the slider includes a guide holder (central part) having guide parts (distal end pieces) extending from opposite sides of the guide holder, the guide parts being received in the two oppositely disposed guides.  As to Claim 23, the push-out assembly further includes a displaceable immobilizing part (31); and the switching piece includes a delimiting element (30) configured to come to a stop against the displaceable immobilizing part in one switched position of the switching piece.  As to Claim 26, the housing includes a guide (40), the guide including a parking portion (end portion) transitioning into a longitudinal guide portion (elongated portion); and the slider is received in the guide and configured such that when the slider is received in the parking portion of the guide the slider is held in a tipped-over parked position.  As to Claim 27, the guide track includes a longitudinal guide, a return guide, a first transition portion transitioning the longitudinal guide into the return guide at one end of the longitudinal guide, and a second transition portion transitioning the return guide into the longitudinal guide at another end of the longitudinal guide (all the guides and portions are shown in fig. 2 for instance).  As to Claim 28, the movement assembly further comprising: a pull-in assembly (shown in fig. 2) including: a coupling element (16) displaceable between a pulled-in position and an extended position, the coupling element being couplable to the guide element; and a follower (25) operably engageable with the slider.  As to Claim 30, the pull-in assembly and the push-out assembly can be viewed as both part of one fitting, i.e., they are both contained within the same housing unit which is then attached to the drawer.  As to Claim 33, the push-out assembly further includes a return spring (the other of the (13)) configured such that the slider, in a first parked position of the slider, can be displaced against a force of the return spring into a second parked position of the slider.

Allowable Subject Matter
Claims 24-25, 29 & 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various movement assemblies for drawers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOH
May 4, 2022

/James O Hansen/Primary Examiner, Art Unit 3637